 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLAUDIA VERONICA GUTIERREZ,                       Case No.: 15-cv-2146 JAH-KSC
12                     Plaintiff,
                                                       ORDER DENYING PLAINTIFF'S
13   v.                                                MOTION FOR SUMMARY
                                                       JUDGMENT [DOC. NO. 14] AND
14   CAROLYN W. COLVIN Acting
                                                       GRANTING DEFENDANT’S CROSS-
     Commissioner of Social Security,
15                                                     MOTION FOR SUMMARY
                      Defendant.                       JUDGMENT [DOC. NO. 15]
16
17
18                                       INTRODUCTION
19         Claudia Veronica Gutierrez (“Plaintiff”) filed this action seeking judicial review of
20   a final decision made by the Commissioner of the Social Security Administration
21   (“Defendant”) denying Plaintiff’s claim for supplemental security income disability
22   benefits pursuant to 42 U.S.C. 405(g). After a review of the parties’ submissions, the record
23   submitted in this matter, and for the reasons set forth below, this Court DENIES Plaintiff’s
24   motion for reversal of the Commissioner’s administrative decision, or in the alternative,
25   remand for further proceedings and GRANTS Defendant’s cross-motion for summary
26   judgment.
27   \\
28   \\

                                                   1
                                                                                 15-cv-2146 JAH-KSC
 1                                                       BACKGROUND
 2         I.       Procedural Background
 3               Plaintiff filed an initial claim for disability on March 29, 2012 due to various health
 4   conditions including anxiety, agoraphobia with panic attacks, dyslexia, and palpitations.
 5   See AR 1 at 45. On April 9, 2012, an interviewer spoke with Gutierrez to finalize her
 6   application for disability insurance benefits. See AR at 145. Plaintiff’s claim was initially
 7   denied on July 18 2012, and denied again on reconsideration. See AR at 68, 78. A hearing
 8   before an administrative law judge (“ALJ”) was held on March 20, 2014. AR 24 -44. On
 9   May 2, 2014, the ALJ issued a decision finding Plaintiff was not disabled under section
10   1614(a)(3)(A) of the Social Security Act. See AR 11-19. Plaintiff’s request for Appeal
11   Council review was denied on August 5, 2015. AR 1-4.
12         Plaintiff commenced this action pursuant to 42 U.S.C. § 405(g) on September 25, 2015.
13   [Doc. No. 1]. Defendant filed an answer on June 20, 2016. [Doc. No. 11]. Thereafter,
14   Plaintiff filed a Motion for Summary Judgment seeking reversal or remand of the
15   Commissioner’s decision [doc. no. 14] and Defendant Commissioner filed a Cross-Motion
16   for Summary Judgment [doc. no. 15]. Both motions have been fully briefed. [Doc. Nos.
17   16, 17].
18         II.      Factual Background
19                  A. Vocational Expert Testimony
20               A vocational expert testified at the hearing regarding Plaintiff’s future work
21   capabilities, recognizing that Plaintiff had no past relevant work history. See AR at 42. The
22   ALJ gave the vocational expert a hypothetical in order to determine whether there were
23   any jobs in the state or national economy for a person such as Plaintiff. The hypothetical
24   given, in relevant part, was as follows:
25               Assume a person of claimant’s age which is now 50 with a 10th grade education, no
                 past relevant work, and the person is illiterate in English, with the following
26
27
28   1
         AR refers to the administrative record lodged with this Court.

                                                                     2
                                                                                       15-cv-2146 JAH-KSC
 1         additional restrictions: present there are no exertional or postural limitations; there
           are mental restrictions of the following: the hypothetical person is able to
 2
           understand, remember, and carry out simple job instructions only; can only
 3         occasionally relate to coworkers and deal with the public. Occasional is defined as
           very little to one-third of the time. (Emphasis added).
 4
 5   See AR at 42. The vocational expert identified three jobs that exist in significant numbers
 6   in the state or national economy which a person with the hypothetical limitations could

 7   perform adequately; including a packager, linen room attendant, and kitchen helper. AR at

 8   42-43; DOT (4th ed. 1991) § 318.687–010, 1991 WL 672755 (kitchen helper); id. §
 9   920.587–018, 1991 WL 687916 (hand packager); id. § 222.387-030, 1991 WL 672098
10   (linen-room attendant). He classified each job as medium, unskilled labor with a Specific
11   Vocational Preparation (“SVP”) rating of two. Id. When asked whether his testimony was

12   consistent with the DOT, he answered in the affirmative. Id at 43.
13            B. The ALJ’s May 2, 2014 Decision
14         The ALJ found Plaintiff had not engaged in substantial gainful activity since March
15   29, 2012. See AR at 13. The ALJ also found that Plaintiff had severe impairments,

16   including depression, anxiety, and schizophrenia, that caused work-related functional
17   limitations. Id. However, after reviewing the medical evidence, the ALJ concluded that
18   Plaintiff’s alleged dyslexia and palpitation disorders, as well as other physical complaints
19   relating to joint pain and headaches, were not severe and would not be expected to interfere

20   with Plaintiff’s ability to work. AR at 14. The ALJ determined that Plaintiff does not have
21   an impairment or combination of impairments that meet, or are medically equal in severity
22   to, one of the listed impairments in 20 CFR Part 404 Subpart P, Appendix 1. See AR at 14.
23   After considering all the symptoms, in conjunction with the objective medical evidence,

24   the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to perform a full

25   range of work at all exertional levels with the following nonexertional limitations:
26   understand, remember and carry out simple job instructions only, and occasionally relate
27   to, or deal with, co-workers, supervisors, and the public. AR at 15. Based on the vocational
28   expert’s testimony and considering the Plaintiff’s age, education, work experience, and

                                                  3
                                                                                 15-cv-2146 JAH-KSC
 1   RFC, the ALJ found that Plaintiff is capable of perfoming work that exists in significant
 2   numbers in the national economy. AR at 19. Those findings led the ALJ to the ultimate
 3   conclusion that Plaintiff is not disabled under section 1614(a)(3)(A) of the Social Security
 4   Act.
 5          In making this determination, the ALJ relied on the range of Plaintiff’s reported
 6   daily activities, notes reflecting successful control of Plaintiff’s conditions with treatment
 7   and therapy, and the evidentiary record as a whole. AR at 17-18. The ALJ found that
 8   Plaintiff maintained a normal level of daily activity and interaction - including household
 9   chores, reading, crocheting, cooking, and caring for her mother, enrolling and excelling in
10   GED math and English classes, and attending a behavioral health therapy program - all of
11   which required a physical and mental capacity consistent with a significant degree of
12   overall functioning. However, the ALJ also gave substantial weight to the state agency
13   reviewing physicians’ assessments that Plaintiff was limited to nonpublic simple repetitive
14   tasks only. Id. at 17-18. Id.
15                                      LEGAL STANDARD
16    I.    Qualifying for Disability Benefits
17          To qualify for disability benefits under the Act, an applicant must show that: (1) she
18   suffers from a medically determinable impairment that can be expected to result in death
19   or that has lasted, or can be expected to last, for a continuous period of not less than twelve
20   months; and (2) the impairment renders the applicant incapable of performing the work
21   that she previously performed or any other substantially gainful employment that exists in
22   the national economy. See 42 U.S.C. § 423(d)(1)(A), 2(A). An applicant must meet both
23   requirements to be found “disabled.” Id.
24          The Secretary of the Social Security Administration has established a five-step
25   sequential evaluation process for determining whether a person is disabled. See 20 C.F.R.
26   §§ 404.1520, 416.920. During the fifth and final step of the process, it must be determined
27   whether the claimant is able to perform work previously performed or any other
28   employment that exists considering age, education, and work experience. See 20 C.F.R. §

                                                    4
                                                                                   15-cv-2146 JAH-KSC
 1   404.1520(a)(4)(v). The claimant is entitled to disability benefits only if she is not able to
 2   perform any work. See 20 C.F.R. §§ 404.1520(g)(1). The Social Security Administration
 3   is “responsible for providing evidence that demonstrates that jobs exist in significant
 4   numbers in the national economy that [the claimant] can do, given [her] residual functional
 5   capacity and vocational factors.” See 20 C.F.R. § 404.1560(c)(2). To determine whether
 6   work is available, the ALJ may rely on the testimony of a vocational expert and/or the
 7   Dictionary of Occupational Titles (“DOT”) to evaluate whether the claimant can perform
 8   any work. Terry v. Sullivan, 903 F.2d 1273, 1276 (9th Cir. 1990) (citations omitted).
 9   II.   Standard of Review
10         Section 405(g) of the Act provides for judicial review of a Commissioner’s final
11   agency decision. See 42 U.S.C. § 405(g). This Court reviews the Commissioner’s decision
12   to determine whether the Commissioner’s findings are supported by substantial evidence
13   and whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841,
14   846 (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than
15   a preponderance. Sandgathe v. Charter, 108 F.3d 978, 980 (9th Cir. 1997) (citation
16   omitted). “[I]t is such relevant evidence as a reasonable mind might accept as adequate to
17   support a conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
18   1995)). The reviewing court must consider the record as a whole, weighing both the
19   evidence that supports and detracts from the Commissioner’s conclusions. See Desrosiers
20   v. Secretary of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citing Jones v.
21   Heckler, 760 F.2d 993, 995 (9th Cir. 1985)). If the evidence supports more than one rational
22   interpretation, the Court must uphold the ALJ’s decision. See Allen v. Heckler, 749 F.2d
23   577, 579 (9th Cir. 1984) (citing Allen v. Secretary of Health and Human Servs., 726 F.2d
24   1470, 1473 (9th Cir. 1984)). When the evidence is inconclusive, “questions of credibility
25   and resolution of conflicts in the testimony are functions solely of the Secretary.” Sample
26   v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982).
27         However, even if the reviewing court finds that substantial evidence supports the
28   ALJ’s conclusions, the Court must set aside the decision if the ALJ failed to apply the

                                                   5
                                                                                 15-cv-2146 JAH-KSC
 1   proper legal standards in weighing the evidence and reaching a decision. See Benitez v.
 2   Califano, 573 F.2d 653, 655 (9th Cir. 1978). Section 405(g) permits a court to enter a
 3   judgment affirming, modifying, or reversing the Commissioner’s decision. See 42 U.S.C.
 4   § 405(g). The reviewing court may also remand the matter to the Social Security
 5   Administrator for further proceedings. Id. “If additional proceedings can remedy defects in
 6   the original administrative proceeding, a social security case should be remanded.” Marcia
 7   v. Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (quoting Lewin v. Schweiker, 654 F.2d 631,
 8   635 (9th Cir. 1981)).
 9                                         DISCUSSION
10         I.     The ALJ’s Step-Five Findings
11         Plaintiff argues the ALJ failed to carry the Administration’s burden at step five of
12   the sequential evaluation. Specifically, she contends the jobs identified by the ALJ require
13   a GED Reasoning Level of 2 or 3, which are both inconsistent with Plaintiff’s RFC.
14   Plaintiff contends that the occupations identified by the vocational expert and subsequently
15   adopted by the ALJ are not within Plaintiff’s mental capacity to “understand, remember,
16   and carry out simple job instructions….”
17         According to the Dictionary of Occupational Titles (“DOT”), the occupation of
18   packager and kitchen helper require Level-2 reasoning, described as the application of
19   “commonsense understanding to carry out detailed but uninvolved written or oral
20   instructions” and the ability to “deal with problems involving a few concrete variables in
21   or from standardized situations.”     The job of linen-room attendant requires Level-3
22   reasoning, described by the DOT as the application of “commonsense understanding to
23   carry out instructions furnished in written, oral, or diagrammatic form” with the ability to
24
25
26
27
28

                                                  6
                                                                                15-cv-2146 JAH-KSC
 1   “deal with problems involving several concrete variables in or from standardized
 2   situations. 2”
 3           First the Court addresses whether “simple job instructions” may incorporate those
 4   instructions which are “detailed but uninvolved.” While some courts have recognized an
 5   inconsistency, other courts have reconciled the two descriptions. See Clarendon v. Astrue,
 6   No. ED CV 07-1520-E, 2008 WL 2561894, at *2 (C.D. Cal. June 26, 2008) (recognizing
 7   a “possible inconsistency between a restriction to simple instructions and an aptitude
 8   sufficient to understand detailed but uninvolved instruction”); but see Lara v. Astrue, 305
 9   F. App'x 324, 326 (9th Cir. 2008) (holding that someone able to perform simple, repetitive
10   tasks is capable of doing work requiring more rigor and sophistication—in other words,
11   Reasoning Level 2 jobs); see also Patton v. Astrue, No. 6:11-CV-06423-ST, 2013 WL
12   705909, at *1 (D. Or. Feb. 25, 2013) (finding that although the instructions may be detailed,
13   they may also be simple - consisting of multiple steps, none of which are complex).
14           Plaintiff argues that the Ninth Circuit decision in Rounds v. Comm’r of Soc. Sec
15   Admin., 807 F. 3d 996 (9th Cir. August 4, 2015) is controlling. In Rounds, the claimant’s
16   RFC limited her to performing one-and two step tasks. The court found a close similarity
17   between Level-1 reasoning, requiring “commonsense understanding to carry out simple
18   one-or two-step instructions,” and Rounds’ RFC. The court concluded that “only tasks with
19   more than one or two steps would require ‘detailed’ instructions.” Rounds, 807 F.3d. at
20   1003.
21           Here, Plaintiffs RFC limits her to carrying out simple instructions, despite the
22   number of steps ultimately required to complete the task. In determining Plaintiff’s RFC,
23   the ALJ gave substantial weight to the assessment that Plaintiff is limited to nonpublic
24   simple repetitive tasks. It seems plausible that Plaintiff could complete multi-step,
25
26
27   2
       Defendant suggests that the Court need not address whether the level-3 reasoning job of linen room
     attendant is within Plaintiff’s RFC because jobs as packager and kitchen-helper both exist in significant
28   numbers.

                                                         7
                                                                                            15-cv-2146 JAH-KSC
 1   repetitive tasks if each step is broken down into simple instructions. However, when
 2   comparing Plaintiff’s RFC with the reasoning requirements at Level-1 and Level-2, the
 3   capacity to “understand, remember, and carry out simple job instructions” bares a closer
 4   resemblance with carrying out “one or two step instructions” than with carrying out
 5   “detailed but uninvolved” instructions. The evidence in the record does not address this
 6   potential conflict nor offer any reasonable explanation reconciling the apparent
 7   inconsistency between Plaintiff’s RFC and the demands of Level -2 reasoning.
 8         II.    Harmless Error Analysis
 9         On cross motion for summary judgment, Defendant argues that any failure to
10   reconcile the potential conflict is harmless error. Defendant contends that regardless of
11   any conflict between the ALJ’s RFC finding and her conclusion that Plaintiff could perform
12   work requiring Level-2 reasoning, the record supports the ALJ’s step-five determination.
13   The Commissioner points to evidence of Plaintiff’s daily activities, the clinical findings,
14   and medical-opinion evidence which establish that Plaintiff is capable of a “significant
15   degree of overall mental functioning” consistent with the requirements of Level-2
16   reasoning.
17         During the disability hearing, Plaintiff testified that she could not work due to side
18   effects caused by her medication. Ultimately, the ALJ found the record was inconsistent
19   with her testimony in this regard, however, neither Plaintiffs testimony, nor any other
20   evidence in the record indicate that Plaintiff has difficulty with retaining information,
21   completing assignments that have multiple steps, or performing tasks that require some
22   basic attention to detail. The Court notes, despite Plaintiff’s symptoms, her mental exams
23   showed no deterioration in her functioning, her thought processes were goal oriented and
24   logical, and most important, her memory was intact – all of which aid in carrying out
25   detailed, but uninvolved instructions. The evidence also indicates that Plaintiff excelled in
26   her math and English courses and possessed the wherewithal and functional capacity to act
27   as a caregiver for her mother after surgery. Considering the record as a whole, weighing
28   both the evidence that supports and detracts from the Commissioner’s conclusions, the

                                                   8
                                                                                 15-cv-2146 JAH-KSC
 1   Court finds that substantial evidence in the record supports a rational interpretation that
 2   Plaintiff has the ability to perform jobs requiring Level-2 reasoning. Therefore, the ALJ’s
 3   step-five finding must be upheld. See Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)
 4   (citing Allen v. Secretary of Health and Human Servs., 726 F.2d 1470, 1473 (9th Cir.
 5   1984)). Because Level-2 reasoning jobs exist in significant numbers in the national
 6   economy, the Court need not opine on whether Level-3 reasoning jobs are within Plaintiff’s
 7   RFC.
 8
 9                                   CONCLUSION AND ORDER
10          For the reasons set forth above, IT IS HEREBY ORDERED Plaintiff’s Motion for
11   Summary Judgment is DENIED and Defendant’s Cross-Motion for Summary Judgment
12   is GRANTED. The Clerk of Court shall enter judgment accordingly.
13
14   Dated:    December 31, 2018
15
                                                  ____________________________________
16                                                HON. JOHN A. HOUSTON
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                                                                               15-cv-2146 JAH-KSC
